DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/701,803 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The instant Application is a CIP of the prior Application No. 16/701,803. The prior Application No. 16/701,803, fails to recite the concentration ranges or points in claims 6 (from about 0.001% to about 0.1%), claim 7 (from about 0.01% to about 0.05%) and the ranges in claims 8-11.  Accordingly, the examined claims are given the priority date of 03/05/2020, which is the filing date of the examined Application. 


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 08/16/21 is acknowledged.
Accordingly, claims 1-12 are under examination and claims 13-19 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims:
Claim 1. An ophthalmological composition comprising brimonidine at a concentration from about 0.005% to about 0.10% w/v and netrasudil, wherein w/v denotes weight by total volume of the composition.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al (US 20130157963) in view of Lin et al (US 20180055833).

Gore et al teach ophthalmic compositions for treating a disease of the eye comprising one or more therapeutically active agents such as an alpha-adrenergic antagonist, a steroid, a prostaglandin, an alpha agonist, an antibiotic, an anti-infective agent, an anti-inflammatory, a beta blocker, or a combination thereof. The said therapeutically active agent comprises prednisolone, bimatoprost, latanoprost, brimonidine, ketorolac, a steroid, timolol, or a combination thereof. The said composition may be a solution (See [0009], [0012]-[0015] and [0046]).
Gore et al disclose that the said composition may comprise an osmolality agent such as mannitol, sodium chloride or a combination thereof, a buffer such as a borate buffer (See [0018]-[0021], [0047]-[0049] and [0054]). The amount of osmolality agent may be from 0.0001% to 5% (See [0055]). The said formulations may also comprise a suitable vehicles including polyvinyl alcohol, povidone, hydroxypropyl methyl cellulose, carboxymethyl cellulose, hydroxyethyl cellulose (See [0053]), and a surfactant such as polysorbate 80 at from about 0.001 to about 5%, (See [0051]). 
The compositions may comprise a preservative in an amount of from about 0.05% to 0.5%, which include potassium sorbate, etc, (See [0062]).
Gore et al especially disclose a method of treating a disease of the eye wherein   bimatoprost and brimonidine are the active agents (See [0003], [0028]-[0029]). 
The ophthalmic disease to be treated may be neovascular glaucoma (See [0073] and [0141]).  
brimonidine is disclosed as from 0.001% to 1% and of latanoprost from 0.001% to 0.1% in the ophthalmic product (See Table 8). 
Gore et al teach that the formulation may comprise a prostaglandin such as bimatoprost or latanoprost (See Table 8). In Table 15, Gore et al disclose a formulation comprising EDTA at a range of from 0-0.05%, mannitol at 0-5% and wherein the pH is from 5-8, typically 7.4.
           Gore et al do not disclose a formulation comprising brimonidine and netarsudil. This would have been obvious in view of the teaching of the prior art as shown by Lin et al. 

	Lin et al teach ophthalmic compositions comprising 4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate, i.e. netarsudil or its pharmaceutically acceptable salts; about 0.01% w/v to about 1.0% w/v of a buffer; and about 0.01% w/v to about 10% w/v of a tonicity agent (See Abstract, [0012] and [0044]).	Lin et al disclose an ophthalmic composition, comprising 4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate i.e. netarsudil or its pharmaceutically acceptable salts; boric acid; mannitol; and latanoprost (See [0005], [0016], [0019]). The said composition may comprise from 0.005% w/v of a prostaglandin such as latanoprost or travoprost (See [0039] and [0053]). 
Lin et al further disclose a method of treating glaucoma in a subject in need thereof, the method comprising topically administering to an eye of a patient an ophthalmic composition comprising: about 0.02% to about 0.03% w/v of (S)-4-(3-amino-1-(isoquinolin-6-ylamino)-1-oxopropan-2-yl)benzyl 2,4-dimethylbenzoate, i.e. netarsudil, or a pharmaceutically acceptable salt thereof; boric acid; mannitol; and latanoprost (See [0062]-[0063]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gore et al and Lin et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Gore et al teach ophthalmic compositions for treating diseases of the eye such as glaucoma and wherein the composition may comprise two or more active agents for the desired treatment. It is disclosed that the said compositions may comprise one of more active agents selected from prostaglandins and alpha agonists. In one embodiment, Gore et al disclose a method of treating a disease of the eye by a combination of brimonidine and bimatoprost. It is also disclosed that prostaglandins include bimatoprost and latanoprost. Lin et al also teach ophthalmic compositions comprising one or more active agents including netarsudil and a prostaglandin such as latanoprost. As such one of ordinary skill in the art would have been motivated to have combined brimonidine, latanoprost and netarsudil to effectively treat diseases of the eye such as glaucoma with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising brimonidine, latanoprost and netarsudil and suitable additives at desired concentration ranges for treating eye diseases such as glaucoma.  
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakita (WO2018159700, or its EP 3590514 version) in view of Gore et al (US 20130157963). (Yamakita’s citations are from the EP document). 

Yamakita teach stable formulations comprising an isoquinolin-6-amino derivative such as netarsudil or verosudil as an ophthalmic agent or the like for the treatment of eye diseases such as ocular hypertension and glaucoma (See [0002] and [0010]).
It is disclosed that when netarsudil is used the content is preferably from 0.0001 to 1 w/v%, more preferably from 0.005 to 0.1 w/v%, and particularly preferably from 0.01 to 0.04 w/v% of netarsudil in terms of a free form relative to the total volume of the aqueous composition (See [0034]-[0035]). 
The said compositions may also comprise other components such as potassium sorbate at an amount of from 0.0001 to 4 w/v%, polysorbate 80, sodium edetate hydrate, or tetrasodium edetate and a cellulose derivative (See [0040], [0050], [0075]). 
Yamakita also disclose that the aqueous composition may further comprise, one or more other medicinal components, such as α2 receptor agonists including brimonidine or a salt thereof or a solvate thereof such as brimonidine tartrate, etc, (See [0077]). 
Yamakita lacks a specific disclosure about the amount of brimonidine, polysorbate 80, EDTA or carboxymethyl cellulose. These are known in the art as shown by Gore et al. 

Gore et al’s teaching are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Gore et al with that of Yamakita to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Yamakita teach ophthalmic compositions comprising netarsudil and brimonidine for effective treatment of eye disorders including glaucoma. Gore et al teach ophthalmic compositions for treating diseases of the eye such as glaucoma and wherein the composition may comprise two or more active agents for the desired treatment. Gore et al disclose a method of treating a disease of the eye by a combination of brimonidine and bimatoprost and wherein the amount of brimonidine in the formulation is from 0.001% to 1%. As such one of ordinary skill in the art would have been motivated to have combined brimonidine and netarsudil to effectively treat diseases of the eye such as glaucoma and to have taken guidance from Gore et al on the suitable amount of brimonidine with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising brimonidine and 
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 20140038974) in view of Asrani et al (Netarsudil/Latanoprost fixed-dose combination for elevated intraocular pressure).

Horn et al ‘974 teach compositions and methods for whitening of eyes and/or reducing redness of eyes. The compositions preferably include brimonidine (See abstract). The said compositions and methods may be used to whiten healthy eyes and/or to reduce hyperemia in an eye which is due to a disease or a condition (See [0010]). 
Disclosed is a method of increasing whiteness of an eye comprising administering to a subject in need thereof a composition comprising a selective α-2 adrenergic receptor agonist including brimonidine, present at a concentration from about 0.001% to about 0.06% weight by volume (See [0015]-[0016] and [0081]).
Horn et al disclose a patient with glaucoma who was receiving LumiganRTM (bimatoprost ophthalmic solution 0.03%), treatment, was administered 0.025% brimonidine to reduce redness and increase whiteness of an eye. This Example demonstrates that 0.025% brimonidine resulted in significant reduction of redness and increase of whiteness of an eye (See [0121]-[0122]). 
Horn et al state that some compounds having selective α-2 agonist activity, including brimonidine has been used for lowering intraocular pressure in patients with open-angle glaucoma or ocular hypertension (See [0005]). 
The pH of the said compositions is less than about 8.0, preferably, from about 5.5 to about 8.0, more preferably from about 6.0 to about 8.0 (See [0095]). The pH is adjusted by a buffer system such as borate buffer (See [0107]). 
Horn et al disclose an aqueous composition for use in increasing whiteness of an eye, comprising from about 0.01% to about 0.025% weight by volume of brimonidine, wherein pH of said composition is from about 7.0 to about 8.0, and wherein said composition is formulated for a topical administration (See [0090]).
Horn lacks a specific disclosure on the addition of netarsudil. However this would have been obvious to do in view of Asrani et al. 

Asrani et al provide a comparison of the ocular hypotensive efficacy and safety of a fixed-dose combination (FDC) of the latanoprost vs monotherapy with netarsudil or latanoprost (See purpose).
It is stated that, the Rho kinase (ROCK) inhibitor netarsudil reduces IOP, potentially through several mechanisms: increasing trabecular outlaw decreasing aqueous humor production and reducing episcleral venous pressure. Prostaglandin analogs, the most commonly prescribed of which is latanoprost, lower IOP primarily by netarsudil lowers IOP through different mechanisms of action, it may provide additional IOP lowering when used in combination with latanoprost. A once-daily FDC product composed of netarsudil and latanoprost (once-daily netarsudil 0.02% and once-daily latanoprost 0.005%) was studied (See page 207, 1st col, 1st full para).
Asrani et al conclude that treatment with once-daily netarsudil/latanoprost FDC provided clinically and statistically significantly greater IOP lowering over 3 months than either of its individual active components, with no treatment-related serious AEs, minimal treatment-related systemic AEs, and acceptable ocular safety (See page 256, 2nd col., last para). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Horn et al and Asrani et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Horn et al teach ophthalmic formulations comprising two or more active agents for treating eye disorders including intraocular pressure. Asrani et al also teach that while both netarsudil and latanoprost arr effective in lowering IOP, the combination provides for a better and more effective treatment method. As such one of ordinary skill in the art would have been motivated to have combined the teachings and take advantage of the combined active agents in ophthalmic formulations. As known in the art and disclosed by Asrani et al, each active agent has a different mechanism of action and as such the combination of different active agents provide for a more effective treatment.  It further would have been obvious to one of 
As the courts have held, “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 20140038974) in view of Rhopressa prescribing information. 

Horn et al ‘974 teaching are delineated above and incorporated herein.  Specifically, Horn teach a composition comprising brimonidine, present at a concentration from about 0.001% to about 0.06% weight by volume for treating glaucoma (See [0015]-[0016] and [0081]).
Horn lacks a specific disclosure on the addition of netarsudil. However this would have been obvious to do in view of Rhopressa prescribing information.  

Rhopressa prescribing information provide a composition comprising netarsudil at 0.02% for the reduction of elevated intraocular pressure (IOP) in patients with open-angle glaucoma or ocular hypertension (See page 2).
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Horn et al and Rhopressa prescribing information to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Horn et al teach ophthalmic formulations comprising two or more active agents for treating eye disorders including intraocular pressure. Rhopressa prescribing information also disclose an ophthalmic solution comprising 0.02% of netarsudil for effective treatment of glaucoma and lowering IOP. As such one of ordinary skill in the art would have been motivated to have combined the teachings and take advantage of the combined active agents in one ophthalmic formulation. 
 As the courts have held, “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/701,803 (US 20200108064) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by the reference claims. The said examined claims are generic to all that is recited in reference claims. That is, the reference claims fall entirely within the scope of the instant claims.
Specifically, examined claim 1 is directed to an ophthalmological composition comprising an ophthalmological drug and brimonidine at a concentration from about 0.005% to about 0.10% w/v, wherein w/v denotes weight by total volume of the composition. Examined claim 6 recites that the ophthalmological drug may be netarsudil. 
Reference claim 1 is directed to an ophthalmological composition comprising brimonidine at a concentration from about 0.005% to about 0.10% w/v and netarsudil, wherein w/v denotes weight by total volume of the composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/701,803 (US 20200108064) (reference application) in view of Lin et al (US 20180055833). Although the claims at issue are not identical, they are not patentably the examined claims would have been obvious over the reference claims in view of Lin et al. 
Specifically, examined claim 1 is directed to an ophthalmological composition comprising brimonidine at a concentration from about 0.005% to about 0.10% w/v and netarsudil, wherein w/v denotes weight by total volume of the composition. Claims 6-10 disclose concentration ranges for netrasudil and claims 11-12 recite the active agents and excipients of the formulation. 
Reference claim 1 is directed to an ophthalmological composition comprising an ophthalmological drug and brimonidine at a concentration from about 0.005% to about 0.10% w/v, wherein w/v denotes weight by total volume of the composition. Reference claim 6 recites that the ophthalmological drug may be netarsudil. 
The differences are 1- reference claims do not expressly recite the amount of netarsudil and 2- the adjuvants are not expressly recited. 
However these would have been obvious to one of ordinary skill in the art in view of Lin et al’s teaching. Lin et al teach ophthalmic compositions comprising netarsudil at a concentration range of 0.02-0.03% w/v and adjuvants including carboxymethyl cellulose, surfactants, preservatives and buffers.  As such one of ordinary skill in the art would have been motivated to have followed Lin et al’s guidance on the suitable concentration ranges of netarsudil in the compositions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are rejected and claims 13-19 are withdrawn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616